PER CURIAM.
Appellant challenges the trial court’s order imposing restitution in the amount of $95,172.23. We affirm the order imposing restitution but reverse the amount.
*1195After a jury trial, the appellant was convicted of driving under the influence. Appellant challenges both the imposition of restitution and the amount. We find no merit to her contention that restitution was improperly imposed and we affirm that portion of the sentence imposing restitution. However, because the appellant met her burden and established by the preponderance of the evidence her inability to pay the amount of $95,172.23 we reverse the amount of restitution. The appellant demonstrated that she has no present nor potential future financial resources to pay the $95,172.23 in restitution ordered by the trial court. § 775.089(7), Fla.Stat. (1989); Boss v. State, 613 So.2d 525 (Fla. 5th DCA 1993); Bautista v. State, 600 So.2d 1255 (Fla. 2d DCA 1992); Medina v. State, 591 So.2d 1085 (Fla. 3d DCA 1991).
We strike the amount of restitution and remand for the trial court to determine a reasonable amount of restitution within the appellant’s ability to pay.
Affirmed in part, reversed in part, and remanded.
CAMPBELL, A.C.J., and SCHOONOVER and HALL, JJ., concur.